DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 2-6, which depend from claim 1, inherit all the problems associated with claim 1.
Claim 1 recites the limitation "the mitral annulus" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation "the valve area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the atrial side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Within claim 4, lines 3-4: Applicant claims, “the at least one connecting element”; it is unclear, and therefore indefinite, which connecting elements are being referred to? All of the at least one connecting elements or the at least one which will change its profile?  Examiner is assuming the claim should instead read --the at least one connecting element configured to change its profile--.
Claim 7 recites the limitation "the coronary sinus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 8-12, which depend from claim 7, inherit all the problems associated with claim 7.
Claim 7 recites the limitation "the heart" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the level" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mitro-aortic junction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 7, line 6: Applicant claims, “a heart”; it is unclear, and therefore indefinite, if this is the same as OR different from the heart (within claim 7, line 4).
Within claim 8, lines 1-11: Applicant claims, “the step of connecting the one or more connecting elements to the second holding element comprises: piercing […] extending […] piercing […] pulling […] and connecting […]” (i.e. the step of connecting the one or more connecting elements to the second holding element must include all the sub steps of piercing […] extending […] piercing […] pulling […] and connecting […]); however, this conflict with claim 1, which lists some of the piercing […] extending […] piercing […] pulling […] and connecting […] sub steps as separate from the step of connecting the one or more connecting elements to the second holding element; it is unclear, and therefore indefinite, which steps/ sub steps are required (ordered) in the method sequence.
Within claim 8, line 3: Applicant claims, “a first holding element”; it is unclear, and therefore indefinite, if this is the same as or different from the first holding element (within claim 7, line 2).
Claim 8 recites the limitation "the circonflex artery" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first connecting element" in line 5, lines 7-8, and line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the atrial side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the left ventricle outflow tract" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the level of the fibrous trigon" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the left ventricle outflow tract" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the level of the fibrous trigon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the aortic valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 9, lines 1-2: Applicant claims, “one of the one or more connecting elements is placed in the left ventricular outflow tract at the level of the fibrous trigon, below the aortic valve”; it is unclear, and therefore indefinite, if BOTH the one of the one or more connecting elements AND the second holding element (within claim 7, lines 5-6) are positioned at the fibrous trigon OR should just the second holding element be placed in the left ventricular outflow tract at the level of the fibrous trigon, below the aortic valve?
Within claim 10, line 3: Applicant claims, “the at least one connecting element”; it is unclear, and therefore indefinite, which connecting elements are being referred to? All of the at least one connecting elements or the at least one which will change its profile?  Examiner is assuming the claim should instead read --the at least one connecting element with a changing profile--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liddicoat (US 2006/0020336 A1).
With respect to claim 1:
Liddicoat discloses an annuloplasty device, as can be seen in figs. 34-47, comprising: 
a first holding element (anchoring element 705 in the coronary sinus) configured to be located in a coronary sinus of a heart (paragraph [0136]);
a second holding element (anchoring elements 705 disposed in the mitral annulus) capable of being located in a fibrous trigone of the heart (paragraph [0136]); and
One or more connecting elements (linkage construct 700) for connecting the first holding element (anchoring element 705 in the coronary sinus) and the second holding element (anchoring elements 705 disposed in the mitral annulus) (paragraph [0136]), the one or more connecting elements (linkage construct 700) configured to pull the first holding element (anchoring element 705 in the coronary sinus) toward the second holding element (anchoring elements 705 disposed in the mitral annulus) to reduce the distance between an anterior portion of the mitral annulus of the heart and a posterior portion of the mitral annulus, thereby increasing mitral valve leaflets coaptation (paragraphs [0133, 0136-0137]).  
With respect to claim 2:
Wherein the one or more connecting elements (linkage construct 700) are configured to cross the valve area on the atrial side of the valve, as can be seen in fig. 44.  
With respect to claim 3:
Wherein the first and second holding elements (anchoring elements 705) and the one or more connecting elements (linkage construct 700) are configured to be deployed using endovascular techniques (using catheters), as can in figs. 35-44 (paragraphs [0134, 0137]).
With respect to claim 6:
Wherein a plurality (each linkage construct connected to each anchoring element 705, as can be seen in fig. 54) of the one or more connecting elements (linkage construct 700) are configured to be joined in situ to form a single connecting element, as can be seen in fig. 54 (paragraph [0141]).
With respect to claim 7:
Liddicoat discloses a method of inserting an annuloplasty device (plication assembly), as can be seen in figs. 34-35, 39-45 (paragraphs [0133-0138]), comprising: 
connecting a first holding element (one anchoring element 705) to one or more connecting elements (linkage construct 700) (these structures together create the plication assembly which is introduced by the catheter) (paragraphs [0136, 0141]); 
placing the first holding element (one anchoring element 705) connected to the one or more connecting elements (linkage construct 700) into a coronary sinus of a heart (paragraphs [0136, 0141]); 
connecting the one or more connecting elements (linkage construct 700) to a second holding element (the other anchoring element 705) placed at the level of the mitro-aortic junction and fibrous trigone of a heart (paragraphs [0135-0136]);
pulling at least one of the one or more connecting elements (linkage construct 700) to increase mitral valve leaflet coaptation (paragraphs [0136-0137]). 
With respect to claim 12:
Wherein a plurality (each linkage construct connected to each anchoring element 705, as can be seen in fig. 54) of the one or more connecting elements (linkage construct 700) are joined in situ to form a single connecting element, as can be seen in fig. 54 (paragraph [0141]).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Thornton et al. (US 2011/0066233 A1).
With respect to claim 1:
Thornton et al. discloses an annuloplasty device, as can be seen in figs. 13A-14D, comprising: 
a first holding element (anchor 4105, 4205) configured to be located in a coronary sinus of a heart (paragraph [0146, 0149]);
a second holding element (not shown anchoring mechanism positioned within annulus) capable of being located in a fibrous trigone of the heart (paragraph [0150]); and
One or more connecting elements (tethers and blocker 4100, 4200) for connecting the first holding element (anchor 4105, 4205) and the second holding element (not shown anchoring mechanism positioned within annulus) (paragraphs [0146-0149]), the one or more connecting elements (tethers and blocker 4100, 4200) capable of pulling the first holding element (anchor 4105, 4205) toward the second holding element (not shown anchoring mechanism positioned within annulus) to reduce the distance between an anterior portion of the mitral annulus of the heart and a posterior portion of the mitral annulus, thereby increasing mitral valve leaflets coaptation.
With respect to claim 2:
Wherein the one or more connecting elements (tethers and blocker 4100, 4200) are configured to cross the valve area on the atrial side of the valve (above the level of the annulus) (paragraph [0146]).            
With respect to claim 3:
The first and second holding elements (anchor 4105, 4205 and not shown anchoring mechanism positioned within annulus) and the one or more connecting elements (tethers and blocker 4100, 4200) are configured to be deployed using endovascular techniques (using percutaneous techniques) (paragraphs [0101]).
With respect to claim(s) 4-5:
The one or more connecting elements (tethers and blocker 4100, 4200) is configured to change it’s profile during the cardiac cycle, se figs. 13C-13D and 14C-14D (paragraphs [0144, 0148]), resulting in preventing mitral leaflet damage due to impingement and prevention of blocking blood flow from the atrium to the ventricle.                                                       
Claim(s) 1, 3, 7 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hyde (US 2006/0030885 A1).
With respect to claim 1:
Hyde discloses an annuloplasty device, comprising:
a first holding (middle most portion of ligature 100) configured to be located in a coronary sinus of a heart (coronary sinus 212) (paragraph [0096]);
a second holding element (either anchoring member 102A, 102B) capable of being located in a fibrous trigone of the heart (paragraph [0096]); and
One or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) for connecting the first holding element (middle most portion of ligature 100) and the second holding element (either anchoring member 102A, 102B)  (paragraph [0096]), the one or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) configured to pull (as it transitions from it’s stretched to shape memorized shape) the first holding element (middle most portion of ligature 100) toward the second holding element (either anchoring member 102A, 102B) to reduce the distance between an anterior portion of the mitral annulus of the heart and a posterior portion of the mitral annulus, thereby increasing mitral valve leaflets coaptation (paragraph [0096]).  
With respect to claim 3:
Wherein the first and second holding elements (middle most portion of ligature 100 and either anchoring member 102A, 102B) and the one or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) are configured to be deployed into the heart using endovascular techniques (catheter) (paragraphs [0097]).
With respect to claim 7:
Hyde discloses a method of inserting an annuloplasty device (ligature 100), as can be seen in figs. 15A-15D, comprising:
connecting (as part of the manufacturing process) a first holding element (middle most portion of ligature 100) to one or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) (paragraph [0096]); 
placing the first holding element (middle most portion of ligature 100) connected to the one or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) into a coronary sinus of a heart (paragraph [0096]); 
connecting the one or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) to a second holding element (either anchoring member 102A, 102B) placed at the level of the mitro-aortic junction and fibrous trigone of a heart (paragraph [0096]);
pulling (as it transitions from it’s stretched to shape memorized shape) the at least one of the one or more connecting elements (section of ligature 100 between the middle most portion of ligature 100 and either anchoring member 102A, 102B) to increase mitral valve leaflet coaptation (paragraph [0092-0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold et al. (US 2005/0228422 A1) in view of Arcidi (US 2014/0277406 A1).
With respect to claim 1:
Machold et al. discloses the invention substantially as claimed.  Specifically, Machold et al. discloses an annuloplasty device (implant 10), as can be seen in figs. 10A-10C, comprising: 
a first holding element (posterior bridge stop 18 of posterior bridge stop region 14) configured to be located in a coronary sinus of a heart, as can be seen in figs. 27-28 (paragraphs [0143, 0163, 0171-0172]);
a second holding element (septal member 30 and bridge stop 20) (paragraph [0173]); and
One or more connecting elements (bridging element 12) for connecting the first holding element (posterior bridge stop 18 of posterior bridge stop region 14) and the second holding element (septal member 30 and bridge stop 20) (paragraphs [0143, 0163, 0171-0173]), the one or more connecting elements (bridging element 12) capable of pulling (in order to create tension) the first holding element ((posterior bridge stop 18 of posterior bridge stop region 14) toward the second holding element (septal member 30 and bridge stop 20) to reduce the distance between an anterior portion of the mitral annulus of the heart and a posterior portion of the mitral annulus, thereby increasing mitral valve leaflets coaptation (thereby reducing regurgitation) (paragraph [0174]).
However, Machold et al. does not disclose whether the second holding element (septal member 30 and bridge stop 20) is capable of being located in a fibrous trigone of the heart (paragraph [0173]); and specifically discloses the second holding element (septal member 30 and bridge stop 20) as being implanted within the septum between the two atrial chambers.
Arcidi teaches a method of inserting an annuloplasty device for the mitral valve (abstract) and the positioning of anchoring structures within the heart therefor (paragraphs [0028-0029]).  By positioning and anchoring the structure through the left ventricular outflow tract (lvot) and fibrous trigon no portion of the implant (i.e. foreign material) is left in an atrial chamber (right atrial chamber) with low velocity of blood flow; this eliminates the need for anticoagulants on the structure as it is within the lvot where there is high velocity of blood flow (paragraph [0029]).
It would have been obvious to one of ordinary skill on the art before the effective filing date of the claimed invention to position/ make capable of the second holding element (septal member 30 and bridge stop 20), as disclosed by Machold et al., through the lvot at the fibrous trigone below the aortic valve, as taught by Arcidi, (as opposed to being positioned with the right atrium with lower/ slower blood flow, as disclosed by Machold et al.) in order to eliminate the need for anticoagulants on the second holding element (septal member 30 and bridge stop 20) as the higher velocity blood flow stops the formation of coagulants thereon and reduces the need for anticoagulant drugs thereon.
With respect to claim 2:
Wherein the one or more connecting elements (bridging element 12), as disclosed by Machold et al., are configured to cross the valve area on the atrial side of the valve, as can be seen in figs. 10A-10C.            
With respect to claim 3:
The first and second holding elements (posterior bridge stop 18 of posterior bridge stop region 14, septal member 30 and bridge stop 20) and the one or more connecting elements (bridging element 12), as disclosed by Machold et al., are configured to be deployed using endovascular techniques (using percutaneous techniques/ catheters) (paragraphs [0169-0173]).
With respect to claim(s) 7, 9:
Machold et al. discloses the invention substantially as claimed.  Specifically, Machold et al. discloses a method of inserting an annuloplasty device (implant 10), as can be seen in figs. 10A-10C, 23-30 (paragraph [0168]), comprising: 
connecting (pre-attaching) a first holding element (posterior bridge stop 18 of posterior bridge stop region 14) to one or more connecting elements (bridging element 12) (paragraphs [0143, 0163, 0171]); 
placing the first holding element (posterior bridge stop 18 of posterior bridge stop region 14) connected to one or more connecting elements (bridging element 12) into a coronary sinus of a heart, as can be seen in figs. 27-28 (paragraph [0172]); 
connecting the one or more connecting elements (bridging element 12) to a second holding element (septal member 30 and bridge stop 20) (paragraph [0173]);  
pulling (in order to create tension) at least one of the one or more connecting elements (bridging element 12) to increase mitral valve leaflet coaptation (thereby reducing regurgitation) (paragraph [0174]). 
However, Machold et al. does not disclose the second holding element (septal member 30 and bridge stop 20) to be at the level of the mitro-aortic junction and fibrous trigone of a heart, specifically within the left ventricular outflow tract just below the aortic valve.
Arcidi teaches a method of inserting an annuloplasty device for the mitral valve (abstract) and the positioning of anchoring structures within the heart therefor (paragraphs [0028-0029]).  By positioning and anchoring the structure through the left ventricular outflow tract (lvot) and fibrous trigon no portion of the implant (i.e. foreign material) is left in an atrial chamber (right atrial chamber) with low velocity of blood flow; this eliminates the need for anticoagulants on the structure as it is within the lvot where there is high velocity of blood flow (paragraph [0029]).
It would have been obvious to one of ordinary skill on the art before the effective filing date of the claimed invention to position the second holding element (septal member 30 and bridge stop 20), as disclosed by Machold et al., through the lvot at the fibrous trigone below the aortic valve, as taught by Arcidi, (as opposed to being positioned with the right atrium with lower/ slower blood flow, as disclosed by Machold et al.) in order to eliminate the need for anticoagulants on the second holding element (septal member 30 and bridge stop 20) as the higher velocity blood flow stops the formation of coagulants thereon and reduces the need for anticoagulant drugs thereon.
Allowable Subject Matter
Claim(s) 8, 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner can find no reference alone nor in combination which disclose (nor render obvious):
A method of inserting an annuloplasty device (according to claim 7) in combination with:
Piercing the coronary sinus with the first holding element (which is already connected to the one or more connecting elements), piercing the left ventricular outflow tract (at the level of the fibrous trigon) with one or more of the connecting elements (as required by claim 8); OR
At least one of the one or more connecting elements changing it’s profile during the cardiac cycle (as required by claims 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA S PRESTON/Examiner, Art Unit 3774